UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 Forthequarterlyperiodended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Forthetransitionperiodfrom to Commission file number 0-16079 AIR METHODS CORPORATION (Exact name of Registrant as Specified in Its Charter) Delaware 84-0915893 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 7301 South Peoria, Englewood, Colorado 80112 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (303) 792-7400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (check one): Large accelerated Filer o Accelerated Filer x Non-accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) YesoNox The number of shares of Common Stock, par value $.06 per share, outstanding as of October 26, 2007, was 12,069,446. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets – September 30, 2007 and December 31, 2006 (unaudited) 1 Consolidated Statements of Operations for the three and nine months ended September 30, 2007 and 2006 (unaudited) 3 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Changes in Securities 20 Item 3. Defaults upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 21 Table of Contents PART I: FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Air Methods Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share amounts) (unaudited) September30, December31, 2007 2006 Assets Current assets: Cash and cash equivalents $ 10,477 4,219 Current installments of notes receivable 121 161 Receivables: Trade, net 110,315 100,559 Refundable income taxes 4,898 Other 4,470 2,298 Total receivables 114,785 107,755 Inventories 11,735 10,819 Work-in-process on medical interiors and products contracts 3,019 2,026 Assets held for sale 15,540 9,560 Costs and estimated earnings in excess of billings on uncompleted contracts 3,365 2,982 Deferred income taxes (note 5) 1,031 421 Prepaid expenses and other 2,485 1,918 Total current assets 162,558 139,861 Property and equipment: Land 251 251 Flight and ground support equipment 161,905 155,478 Furniture and office equipment 14,146 13,868 176,302 169,597 Less accumulated depreciation and amortization (79,061 ) (74,022 ) Net property and equipment 97,241 95,575 Goodwill 6,485 6,485 Notes receivable, less current installments 251 198 Other assets, net of accumulated amortization of $1,729 and $3,710 at September 30, 2007 and December 31, 2006, respectively 10,406 8,038 Total assets $ 276,941 250,157 (Continued) 1 Table of Contents Air Methods Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS, Continued (Amounts in thousands, except share and per share amounts) (unaudited) September30, December31, 2007 2006 Liabilities and Stockholders' Equity Current liabilities: Notes payable $ 15,540 9,560 Current installments of long-term debt 11,536 8,749 Current installments of obligations under capital leases 912 1,214 Accounts payable 9,576 8,532 Deferred revenue 3,070 2,329 Billings in excess of costs and estimated earnings on uncompleted contracts 939 329 Accrued wages and compensated absences 11,027 6,894 Due to third party payers 3,301 2,709 Other accrued liabilities 10,014 7,513 Total current liabilities 65,915 47,829 Long-term debt, less current installments 43,783 60,566 Obligations under capital leases, less current installments 1,587 1,780 Deferred income taxes (note 5) 20,121 21,062 Other liabilities 11,408 11,606 Total liabilities 142,814 142,843 Stockholders' equity (note 2): Preferred stock, $1 par value.Authorized 5,000,000 shares, none issued Common stock, $.06 par value. Authorized 16,000,000 shares; issued 12,025,446 and 11,874,613 shares at September 30, 2007, and December 31, 2006, respectively 722 712 Additional paid-in capital 73,634 70,106 Retained earnings 59,771 36,496 Total stockholders' equity 134,127 107,314 Total liabilities and stockholders’ equity $ 276,941 250,157 See accompanying notes to consolidated financial statements. 2 Table of Contents Air Methods Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except share and per share amounts) (unaudited) ThreeMonthsEnded September30, NineMonthsEnded September30, 2007 2006 2007 2006 Revenue: Flight revenue, net (note 1) $ 98,587 88,949 267,443 237,410 Sales of medical interiors and products 2,962 1,571 6,297 4,616 101,549 90,520 273,740 242,026 Operating expenses: Flight centers 38,398 34,380 111,193 98,701 Aircraft operations 19,482 20,450 52,145 57,281 Aircraft rental 6,327 5,490 18,153 15,859 Cost of medical interiors and products sold 1,944 899 4,070 2,355 Depreciation and amortization 3,395 3,239 10,285 9,604 Loss (gain) on disposition of assets, net (1,201 ) 16 (1,546 ) (546 ) Litigation settlement (1,417 ) (1,417 ) General and administrative 12,861 10,341 37,579 30,189 81,206 73,398 231,879 212,026 Operating income 20,343 17,122 41,861 30,000 Other income (expense): Interest expense (1,169 ) (1,522 ) (3,909 ) (4,348 ) Loss on early extinguishment of debt (757 ) (757 ) Other, net 612 452 1,558 1,192 Income before income taxes 19,029 16,052 38,753 26,844 Income tax expense 7,838 6,446 16,039 10,845 Net income $ 11,191 9,606 22,714 15,999 Basic income per common share (note 4) $ .94 .82 1.91 1.36 Diluted income per common share (note 4) $ .89 .78 1.82 1.30 Weighted average number of common shares outstanding – basic 11,954,332 11,774,700 11,906,211 11,724,182 Weighted average number of common shares outstanding – diluted 12,542,816 12,275,968 12,448,801 12,291,559 See accompanying notes to consolidated financial statements. 3 Table of Contents Air Methods Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (unaudited) NineMonthsEndedSeptember30, 2007 2006 Cash flows from operating activities: Net income $ 22,714 15,999 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization expense 10,285 9,604 Deferred income tax benefit (990 ) (1,201 ) Stock-based compensation 1,467 311 Tax benefit from exercise of stock options (588 ) (833 ) Gain on disposition of assets, net (1,546 ) (546 ) Loss on early extinguishment of debt 757 Changes in assets and liabilities: Decrease (increase) in prepaid expenses and other current assets (580 ) 217 Increase in receivables (7,030 ) (23,904 ) Increase in inventories (916 ) (923 ) Increase in work-in-process on medical interiors and costs in excess of billings (1,376 ) (938 ) Increase in accounts payable, other accrued liabilities, and other liabilities 8,290 7,000 Increase (decrease) in deferred revenue and billings in excess of costs 1,351 (1,964 ) Net cash provided by operating activities 31,838 2,822 Cash flows from investing activities: Acquisition of property and equipment (13,866 ) (13,228 ) Proceeds from disposition and sale of equipment 4,852 1,803 Increase in notes receivable and other assets (2,864 ) (100 ) Net cash used by investing activities (11,878 ) (11,525 ) (Continued) 4 Table of Contents Air Methods Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS, Continued (Amounts in thousands) (unaudited) NineMonthsEndedSeptember30, 2007 2006 Cash flows from financing activities: Proceeds from issuance of common stock, net $ 1,483 1,526 Tax benefit from exercise of stock options 588 833 Net borrowings (repayments) under line of credit (11,135 ) 14,057 Proceeds from issuance of long-term debt 26,573 2,749 Payments for debt issue costs (618 ) (87 ) Payments of long-term debt (29,434 ) (9,246 ) Debt retirement costs (112 ) Payments of capital lease obligations (1,047 ) (542 ) Net cash provided (used) by financing activities (13,702 ) 9,290 Increase in cash and cash equivalents 6,258 587 Cash and cash equivalents at beginning of period 4,219 3,218 Cash and cash equivalents at end of period $ 10,477 3,805 Interest paid in cash during the year $ 4,176 3,924 Income taxes paid in cash during the year $ 12,444 8,577 Non-cash investing and financing activities: In the nine months ended September 30, 2007, the Company wrote off $645 in debt origination costs related to the refinancing of certain term loans and its line of credit. In the nine months ended September 30, 2007, the Company entered into capital lease obligations of $552 to finance the purchase of equipment. In the nine months ended September 30, 2007, the Company settled notes payable of $9,560 in exchange for the aircraft securing the debt. The Company also entered into notes payable of $15,540 to finance the purchase of aircraft which are held for sale as of September 30, 2007. As described in note 5, effective January 1, 2007, the Company implemented FASB Interpretation No. 48 (FIN 48), Accounting for Uncertainty in Income Taxes, resulting in an increase of $561 in deferred tax assets and in the January 1, 2007, balance of retained earnings. In the nine months ended September 30, 2006, the Company settled notes payable of $6,446 in exchange for the aircraft securing the debt. The Company also entered into notes payable of $19,165 to finance the purchase of aircraft which are held for sale as of September 30, 2006. In the nine months ended September 30, 2006, the Company entered into a note payable of $673 to finance insurance policies and into capital lease obligations of $349 to finance the purchase of equipment. See accompanying notes to consolidated financial statements. 5 Table of Contents Air Methods Corporation and Subsidiaries Notes to Unaudited Consolidated Financial Statements (1) Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Regulation S-X. Accordingly, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the consolidated financial statements for the respective periods. Interim results are not necessarily indicative of results for a full year. The consolidated financial statements should be read in conjunction with the Company's audited consolidated financial statements and notes thereto for the year ended December 31, 2006. Effective December 31, 2006, the Company changed its method of accounting for revenue and estimated uncompensated care. The Company now presents revenue exclusive of estimated uncompensated care within the consolidated statement of operations. Previously the Company recorded revenue at full established rates and recorded a provision for estimated amounts not expected to be realized as an operating expense. All prior period financial statements included in this report have been adjusted to reflect the new method of accounting. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. The Company considers its critical accounting policies involving more significant judgments and estimates to be those related to revenue recognition, deferred income taxes, and depreciation and residual values. Actual results could differ from those estimates. (2) Stockholders’ Equity Changes in stockholders’ equity for the nine months ended September 30, 2007, consisted of the following (amounts in thousands except share amounts): Shares Outstanding Amount Balances at January 1, 2007 11,874,613 $ 107,314 Adoption of FIN 48 561 Issuance of common shares for options exercised 150,833 1,483 Tax benefit from exercise of stock options 588 Stock-based compensation 1,467 Net income 22,714 Balances at September 30, 2007 12,025,446 $ 134,127 (3) Stock-based Compensation The Company recognized $362,000 and $1,467,000 in stock-based compensation expense during the quarter and nine months ended September 30, 2007, respectively, and $125,000 and $311,000 during the quarter and nine months ended September 30, 2006, respectively. During the nine months ended September 30, 2007, options to purchase 208,000 shares were granted at a weighted average fair value of $9.74. During the nine months ended September 30, 2006, options to purchase 70,000 shares of stock were granted at a weighted average fair value of $9.14. During the nine months ended September 30, 2007 and 2006, options to purchase 84,833 and 175,023 shares were exercised with aggregate intrinsic values totaling approximately $2,310,000 and $2,999,000, respectively. 6 Table of Contents Air Methods Corporation and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued (4) Income per Share Basic earnings per share is computed by dividing net income by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing net income by all common shares and dilutive potential common shares outstanding during the period.The reconciliation of basic to diluted weighted average common shares outstanding is as follows: 2007 2006 For quarter ended September 30: Weighted average number of common shares outstanding – basic 11,954,332 11,774,700 Dilutive effect of: Common stock options 531,275 425,279 Common stock warrants 57,209 75,989 Weighted average number of common shares outstanding – diluted 12,542,816 12,275,968 For nine months ended September 30: Weighted average number of common shares outstanding – basic 11,906,211 11,724,182 Dilutive effect of: Common stock options 468,231 484,937 Common stock warrants 74,359 82,440 Weighted average number of common shares outstanding – diluted 12,448,801 12,291,559 Common stock options of 13,500 were not included in the diluted income per share calculation for the quarter and nine months ended September 30, 2007, because their effect would have been anti-dilutive. Common stock options of 70,000 and 55,000 were not included in the diluted income per share calculation for the quarter and nine months ended September 30, 2006, respectively, because their effect would have been anti-dilutive. (5) Income Taxes Effective January 1, 2007, the Company adopted the provisions of FASB Interpretation No. 48 (FIN 48), Accounting for Uncertainty in Income Taxes. FIN 48 prescribes a recognition threshold and measurement attribute for recognition and measurement of a tax position taken or expected to be taken in a tax return. As a result of adopting FIN 48, the Company recognized an increase of $561,000 in deferred tax assets, which was accounted for as an increase to the January 1, 2007, balance of retained earnings. At the adoption date of January1, 2007 and at September 30, 2007, the Company had no gross unrecognized tax benefits. It is the Company’s practice to recognize interest and penalties related to income tax matters in income tax expense. At September 30, 2007, the Company had no balance accrued for interest and penalties related to income tax. The Company does not believe that it is reasonably possible that its estimates of unrecognized tax benefits will change significantly in the next twelve months. The Company and its subsidiaries are subject to U.S. federal income tax as well as income tax of multiple state jurisdictions and are open to federal and state tax audits until the applicable statutes of limitations expire. The Company is no longer subject to U.S. federal tax examinations by tax authorities for tax years before 2002. The Internal Revenue Service recently concluded its examination of the Company’s consolidated income tax return for the year ended June 30, 2004, and proposed no changes to the reported tax.The Company is no longer subject to state tax examinations by tax authorities for tax years before 2002.The Company is currently not under examination by any federal or state taxing authority. 7 Table of Contents Air Methods Corporation and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued (6) New Accounting Pronouncements In February2007, the Financial Accounting Standards Board (FASB) issued FASB Statement No.159, The Fair Value Option for Financial Assets and Financial Liabilities (Statement 159), which provides an option to report selected financial assets and liabilities at fair value and establishes presentation and disclosure requirements. Statement 159 permits an election to measure eligible items at fair value on an instrument-by-instrument basis and then report unrealized gains and losses for those items in earnings. Statement 159 is effective for fiscal years beginning after November15, 2007. The Company does not expect implementation of Statement 159 to have a material effect on its financial position or results of operations. (7) Business Segment Information Summarized financial information for the Company’s operating segments is shown in the following table (amounts in thousands). Amounts in the “Corporate Activities” column represent corporate headquarters expenses, corporate income tax expense, and results of insignificant operations. The Company does not allocate assets between Hospital-Based Services (HBS), Products, and Corporate Activities for internal reporting and performance evaluation purposes. Operating segments and their principal products or services are as follows: · Community-Based Services (CBS) - provides air medical transportation services to the general population as an independent service in 18 states. Services include aircraft operation and maintenance, medical care, dispatch and communications, and medical billing and collection. · Hospital-Based Services (HBS) - provides air medical transportation services to hospitals in 26 states under exclusive operating agreements. Services include aircraft operation and maintenance. · Products Division - designs, manufactures, and installs aircraft medical interiors and other aerospace and medical transport products for domestic and international customers. For quarter ended September 30: CBS HBS Products Division Corporate Activities Intersegment Eliminations Consolidated 2007 External revenue $ 69,237 29,410 2,902 101,549 Intersegment revenue 18 4,913 (4,931 ) Total revenue 69,255 29,410 7,815 (4,931 ) 101,549 Operating expenses (46,658 ) (25,820 ) (5,886 ) (3,308 ) 3,861 (77,811 ) Depreciation & amortization (2,103 ) (1,036 ) (147 ) (109 ) (3,395 ) Interest expense (589 ) (516 ) (64 ) (1,169 ) Loss on early extinguishment of debt (757 ) (757 ) Other income, net 565 47 612 Income tax expense (7,838 ) (7,838 ) Segment net income (loss) $ 20,470 2,038 1,782 (12,029 ) (1,070 ) 11,191 Total assets $ 165,431 N/A N/A 113,674 (2,164 ) 276,941 2006 External revenue $ 61,701 27,445 1,374 90,520 Intersegment revenue 382 5,586 (5,968 ) Total revenue 61,701 27,827 6,960 (5,968 ) 90,520 Operating expenses (40,960 ) (25,963 ) (5,336 ) (2,800 ) 4,900 (70,159 ) Depreciation & amortization (1,748 ) (1,303 ) (109 ) (79 ) (3,239 ) Interest expense (815 ) (700 ) (7 ) (1,522 ) Other income, net 432 20 452 Income tax expense (6,446 ) (6,446 ) Segment net income (loss) $ 18,610 (139 ) 1,515 (9,312 ) (1,068 ) 9,606 Total assets $ 116,380 N/A N/A 150,315 (2,164 ) 264,531 8 Table of Contents Air Methods Corporation and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued (7) Business Segment Information, continued For nine months ended September 30: CBS HBS Products Division Corporate Activities Intersegment Eliminations Consolidated 2007 External revenue $ 184,482 83,042 6,216 273,740 Intersegment revenue 54 473 13,892 (14,419 ) Total revenue 184,536 83,515 20,108 (14,419 ) 273,740 Operating expenses (135,558 ) (72,790 ) (15,644 ) (9,305 ) 11,703 (221,594 ) Depreciation & amortization (5,763 ) (3,783 ) (443 ) (296 ) (10,285 ) Interest expense (1,955 ) (1,775 ) (179 ) (3,909 ) Loss on early extinguishment of debt (757 ) (757 ) Other income, net 1,475 83 1,558 Income tax expense (16,039 ) (16,039 ) Segment net income (loss) $ 42,735 5,167 4,021 (26,493 ) (2,716 ) 22,714 Total assets $ 165,431 N/A N/A 113,674 (2,164 ) 276,941 2006 External revenue $ 156,839 80,910 4,277 242,026 Intersegment revenue 382 11,738 (12,120 ) Total revenue 156,839 81,292 16,015 (12,120 ) 242,026 Operating expenses (117,795 ) (75,566 ) (11,819 ) (6,908 ) 9,666 (202,422 ) Depreciation & amortization (4,996 ) (4,047 ) (324 ) (237 ) (9,604 ) Interest expense (2,314 ) (1,976 ) (58 ) (4,348 ) Other income, net 1,100 92 1,192 Income tax expense (10,845 ) (10,845 ) Segment net income (loss) $ 32,834 (297 ) 3,872 (17,956 ) (2,454 ) 15,999 Total assets $ 116,380 N/A N/A 150,315 (2,164 ) 264,531 (8) Subsequent Event On October 1, 2007, the Company acquired 100% of the outstanding common stock of FSS Airholdings, Inc., the parent company of CJ Systems Aviation Group, Inc. (CJ), for a cash purchase price of $25.0 million. The purchase price was financed through $25 million of additional term loans under the Company’s Revolving Credit, Term Loan and Security Agreement dated September 17, 2007, with a commercial bank group. At closing, the Company also repaid $10.3 million of CJ’s long-term debt, including the outstanding balance against CJ’s line of credit. 9 Table of Contents ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion of the results of operations and financial condition should be read in conjunction with our consolidated financial statements and notes thereto included in Item 1 of this report. This report, including the information incorporated by reference, contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. The use of any of the words “believe,” “expect,” “anticipate,” “plan,” “estimate,” and similar expressions are intended to identify such statements. Forward-looking statements include statements concerning our possible or assumed future results; size, structure and growth of our air medical services and products markets; integration of CJ into our existing operations; flight volume and collection rates for CBS operations; continuation and/or renewal of HBS contracts; acquisition of new and profitable Products Division contracts; and other matters. The actual results that we achieve may differ materially from those discussed in such forward-looking statements due to the risks and uncertainties described in the Risk Factors section of this report, in Management’s Discussion and Analysis of Financial Condition and Results of Operations, and in other sections of this report, as well as in our annual report on Form 10-K. We undertake no obligation to update any forward-looking statements. OVERVIEW We provide air medical transportation services throughout the United States and design, manufacture, and install medical aircraft interiors and other aerospace products for domestic and international customers. Our divisions, or business segments, are organized according to the type of service or product provided and consist of the following: · Community-Based Services (CBS) - provides air medical transportation services to the general population as an independent service. Revenue consists of flight fees billed directly to patients, their insurers, or governmental agencies, and cash flow is dependent upon collection from these individuals or entities.In the nine months ended September 30, 2007, the CBS Division generated 68% of our total revenue, increasing from 65% in the nine months ended September 30, 2006. · Hospital-Based Services (HBS) - provides air medical transportation services to hospitals throughout the U.S. under exclusive operating agreements. Revenue consists of fixed monthly fees (approximately 65% of total contract revenue) and hourly flight fees (approximately 35% of total contract revenue) billed to hospital customers. In the nine months ended September 30, 2007, the HBS Division generated 30% of our total revenue, decreasing from 33% in 2006. · Products Division - designs, manufactures, and installs aircraft medical interiors and other aerospace and medical transport products for domestic and international customers. The Products Division generated 2% of our total revenue in the nine months ended September 30, 2007 and 2006. See Note 7 to the consolidated financial statements included in Item 1 of this report for operating results by segment. We believe that the following factors have the greatest impact on our results of operations and financial condition: · Flight volume. Fluctuations in flight volume have a greater impact on CBS operations than HBS operations because almost all of CBS revenue is derived from flight fees, as compared to approximately 35% of HBS revenue. By contrast, 79% of our costs primarily associated with flight operations (including salaries, aircraft ownership costs, hull insurance, and general and administrative expenses) incurred during the nine months ended September 30, 2007 are mainly fixed in nature. While flight volume is affected by many factors, including competition and the effectiveness of marketing and business development initiatives, the greatest single variable has historically been weather conditions. Adverse weather conditions—such as fog, high winds, or heavy precipitation—hamper our ability to operate our aircraft safely and, therefore, result in reduced flight volume. Total patient transports for CBS operations were 10,466 and 28,519 for the quarter and nine months ended September 30, 2007, respectively, compared to 9,187 and 25,734 for the quarter and nine months ended September 30, 2006, respectively. Patient transports for CBS bases open longer than one year (Same-Base Transports) were 8,969 and 24,525 in the quarter and nine months ended September 30, 2007, respectively, compared to 8,953 and 25,018 in the quarter and nine months ended September 30, 2006, respectively. · Reimbursement per transport. We respond to calls for air medical transports without pre-screening the creditworthiness of the patient and are subject to collection risk on services provided to insured and uninsured patients. Medicare and Medicaid also receive contractual discounts from our standard charges for flight services. Flight revenue is recorded net of provisions for contractual discounts and estimated uncompensated care. Both provisions are estimated during the period the related services are performed based on historical collection experience and any known trends or changes in reimbursement rate schedules and payer mix. The provisions are adjusted as required based on actual collections in subsequent periods. Net reimbursement per transport for CBS operations is primarily a function of price, payer mix, and timely and effective collection efforts. Both the pace of collections and the ultimate collection rate are affected by the overall health of the U.S. economy, which impacts the number of indigent patients and funding for state-run programs, such as Medicaid. Medicaid reimbursement rates in many jurisdictions have remained well below the cost of providing air medical transportation. In addition, the collection rate is impacted by changes in the cost of healthcare and health insurance; as the cost of healthcare increases, health insurance coverage provided by employers may be reduced or eliminated entirely, resulting in an increase in the uninsured population. The average gross charge per transport increased 12.8% in the nine months ended September 30, 2007, compared to 2006, contributing to an increase of 6.8% in net reimbursement per transport in the nine months ended September 30, 2007, compared to the nine months ended September 30, 2006. Provisions for contractual discounts and estimated uncompensated care for CBS operations are as follows: 10 Table of Contents Forquartersended September30, Forninemonthsended September30, 2007 2006 2007 2006 Gross billings 100 % 100 % 100 % 100 % Provision for contractual discounts 31 % 23 % 31 % 27 % Provision for uncompensated care 20 % 22 % 20 % 22 % Although price increases generally increase the net reimbursement per transport from insurance payers, the amount per transport collectible from private patient payers and Medicare and Medicaid does not increase proportionately with price increases. Therefore, depending upon overall payer mix, price increases will usually result in an increase in the percentage of uncollectible accounts from private patient payers and Medicare and Medicaid. Although we have not yet experienced significant changes in the percentage reimbursed by insurance companies, continued price increases may cause insurance companies to limit coverage for air medical transport to amounts less than our standard rates. · Aircraft maintenance. Both CBS and HBS operations are directly affected by fluctuations in aircraft maintenance costs. Proper operation of the aircraft by flight crews and standardized maintenance practices can help to contain maintenance costs. Increases in spare parts prices from original equipment manufacturers tend to be higher for aircraft which are no longer in production. As of September 30, 2007, five models of aircraft within our fleet, representing 32% of the rotor wing fleet, are no longer in production and are, therefore, susceptible to spare parts price increases which outpace general inflationary trends. In addition, on-condition components are more likely to require replacement with age. From January 1, 2006 through September 30, 2007, we have taken delivery of 29 new aircraft and have the option to purchase twelve additional aircraft through the end of 2007. We plan to replace discontinued models and other older aircraft with the new aircraft expected to be delivered under these options, as well as to provide capacity for base expansion. Replacement models of aircraft typically have higher ownership costs than the models targeted for replacement but lower maintenance costs. Total maintenance expense for CBS and HBS operations decreased 8.1% and 13.0% for the quarter and nine months ended September 30, 2007, respectively, compared to 2006, while total flight volume for CBS and HBS operations increased 7.4% and 2.4% in the quarter and nine months ended September 30, 2007, compared to 2006. During the nine months ended September 30, 2007, we incurred costs on fewer significant maintenance events related to older models of aircraft than during the corresponding period in 2006. Maintenance cost per hour on newer aircraft has remained relatively constant on an annual basis. Maintenance cost per hour on older models of aircraft, however, may vary more widely on a quarterly basis depending on component overhaul and replacement and aircraft refurbishment cycles. · Aircraft availability. The recent high rate of growth in the air medical transportation and other helicopter services industries has generated strong demand for new models of helicopters. Quality used aircraft are also in short supply worldwide. We have endeavored to mitigate the shortage of suitable aircraft primarily through long-term arrangements with a single aircraft manufacturer which provides us options to purchase up to ten aircraft each year for the next several years. We also have a purchase commitment with another manufacturer for fifteen aircraft, with deliveries scheduled to begin in 2008, as well as options for an additional fifteen aircraft in future years. 11 Table of Contents · Competitive pressures from low-cost providers. We are recognized within the industry for our standard of service and our use of cabin-class aircraft. Many of our regional competitors utilize aircraft with lower ownership and operating costs and do not require a similar level of experience for aviation and medical personnel. Reimbursement rates established by Medicare, Medicaid, and most insurance providers are not contingent upon the type of aircraft used or the experience of personnel. However, we believe that higher quality standards help to differentiate our service from competitors and, therefore, lead to higher utilization. Deploying multiple aircraft in a market may also serve as a barrier to entry for lower cost providers. · Employee recruitment and relations. The ability to deliver quality services is partially dependent upon our ability to hire and retain employees who have advanced aviation, nursing, and other technical skills. In addition, hospital contracts typically contain minimum certification requirements for pilots and mechanics. Employees who meet these standards are in great demand and are likely to remain a limited resource in the foreseeable future. In September2003, our pilots voted to be represented by a collective bargaining unit, and we signed a collective bargaining agreement on March 31, 2006. The agreement is effective January 1, 2006, through April 30, 2009. Other employee groups may also elect to be represented by unions in the future. RESULTSOF OPERATIONS We reported net income of $11,191,000 and $22,714,000 for the three and nine months ended September 30, 2007, respectively, compared to net income of $9,606,000 and $15,999,000 for the three and nine months ended September 30, 2006, respectively. Net income for the nine months ended September 30, 2007, included a pre-tax loss on early extinguishment of debt of $757,000 (with a tax effect of approximately $310,000) and a pre-tax net gain on the disposition of assets of $1,546,000 (with a tax effect of approximately $634,000). Net income for the nine months ended September 30, 2006, included a litigation settlement of $1,417,000 (with a tax effect of approximately $581,000). Net flight revenue increased 10.8% and 12.7% for the quarter and nine months ended September 30, 2007, respectively, compared to 2006, primarily because of the addition of new base locations and an increase of 6.8% in net reimbursement per transport for CBS operations for the nine months ended September 30, 2007. Aircraft operating expenses also decreased 4.7% and 9.0% for the quarter and nine months ended September 30, 2007, respectively, mainly due to a decrease in maintenance cost on older models of aircraft. Flight Operations – Community-based Services and Hospital-based Services Net flight revenue increased $9,638,000, or 10.8%, and $30,033,000, or 12.7%, for the quarter and nine months ended September 30, 2007, respectively, compared to 2006. Flight revenue is generated by both CBS and HBS operations and is recorded net of provisions for contractual discounts and uncompensated care. · CBS – Net flight revenue increased $7,534,000, or 12.2%, to $69,225,000 for the third quarter of 2007 and $27,645,000, or 17.6%, to $184,450,000 for the nine months ended September 30, 2007, for the following reasons: · Increase of 12.8% in average gross charge per transport for the nine months ended September 30, 2007, compared to the nine months ended September 30, 2006. Net reimbursement per transport increased approximately 6.8% in the nine months ended September 30, 2007, compared to 2006, and remained relatively unchanged for the third quarter of 2007 compared to the third quarter of 2006. · Incremental net revenue of $10,053,000 and $23,783,000 for the quarter and nine months ended September 30, 2007, respectively, generated from the addition of 21 new CBS bases either during or subsequent to the nine months ended September 30, 2006, and pursuant to a contract to support the Federal Emergency Management Agency (FEMA) in disaster recovery efforts. During the third quarter of 2007, we mobilized thirteen aircraft to respond to the threat posed by Hurricane Dean in Texas. · Closure of one base during the fourth quarter of 2006 and the conversion of another base to HBS operations during the first quarter of 2007, resulting in decreases in net revenue of approximately $1,084,000 and $2,197,000 for the quarter and nine months ended September 30, 2007. · Decrease of 2.0% in Same-Base Transports for the nine months ended September 30, 2007, compared to the prior year. Same-Base Transports for the third quarter of 2007 were relatively unchanged compared to the third quarter of 2006. The decrease in Same-Base Transports has been partially attributed to shifting of transports to newly-opened bases in adjacent locations. 12 Table of Contents · HBS – Net flight revenue increased $2,104,000, or 7.7%, to $29,362,000 for the third quarter of 2007 and $2,388,000, or 3.0%, to $82,993,000 for the nine months ended September 30, 2007, for the following reasons: · Incremental net revenue of $1,192,000 and $3,516,000, for the quarter and nine months ended September 30, 2007, respectively, from the addition of three new contracts, the expansion of two contracts, and the conversion of one CBS location to HBS operations during or subsequent to the nine months ended September 30, 2006. · Cessation of service under two contracts and the conversion of two contracts to CBS operations during or subsequent to the nine months ended September 30, 2006, resulting in decreases in net revenue of approximately $642,000 and $3,174,000 for the quarter and nine months ended September 30, 2007, respectively. · Annual price increases in the majority of contracts based on changes in the Consumer Price Index or spare parts prices from aircraft manufacturers and the renewal of contracts at higher rates. · Increases of 6.2% and 0.4% in flight volume for the quarter and nine months ended September 30, 2007, respectively, compared to 2006, for all contracts excluding the new contracts, expansions, and closed contracts discussed above. Flight center costs (consisting primarily of pilot, mechanic, and medical staff salaries and benefits) increased $4,018,000, or 11.7%, and $12,492,000, or 12.7%, for the quarter and nine months ended September 30, 2007, respectively, compared to 2006. Changes by business segment are as follows: · CBS – Flight center costs increased $3,097,000, or 13.6% to $25,851,000 and $9,642,000, or 15.0%, to $73,975,000 for the quarter and nine months ended September 30, 2007, respectively, for the following reasons: · Increases of approximately $3,879,000 and $10,165,000 for the quarter and nine months ended September 30, 2007, respectively, for the addition of personnel to staff new base locations and contracts described above. · Decreases of approximately $363,000 and $1,224,000 for the quarter and nine months ended September 30, 2007, respectively, due to the closure of base locations described above. · Increases in salaries for merit pay raises. · HBS - Flight center costs increased $921,000, or 7.9%, to $12,547,000 and $2,850,000, or 8.3%, to $37,218,000 for the quarter and nine months ended September 30, 2007, respectively, primarily due to the following: · Increases of approximately $550,000 and $1,496,000 for the quarter and nine months ended September 30, 2007, respectively, for the addition of personnel to staff new base locations described above. · Decreases of approximately $233,000 and $1,007,000 for the quarter and nine months ended September 30, 2007, respectively, due to the base closures described above. · Increases in salaries for merit pay raises. Aircraft operating expenses decreased $968,000, or 4.7%, and $5,136,000, or 9.0%, for the quarter and nine months ended September 30, 2007, respectively, in comparison to 2006. Aircraft operating expenses consist of fuel, insurance, and maintenance costs and generally are a function of the size of the fleet, the type of aircraft flown, and the number of hours flown. The decrease in costs is due to the following: · Decreases of $1,319,000 and $5,812,000 in the cost of aircraft maintenance for the quarter and nine months ended September 30, 2007, respectively. Annual price increases in the cost of spare parts and overhauls were offset in part during the periods by our ability to use exchange components rather than new parts in certain instances and by increased life-cycle intervals approved on certain life-limited components. Since the first quarter of 2006, we have placed 41 new helicopters into service and eliminated twelve aircraft which were older models. Maintenance cost per hour on newer aircraft has remained relatively constant on an annual basis. Maintenance cost per hour on older models of aircraft, however, may vary more widely on a quarterly basis depending on component overhaul and replacement and aircraft refurbishment cycles. During 2007 we incurred costs on fewer significant maintenance events related to older models of aircraft than during 2006. · Changes in flight volume for bases open longer than one year for both CBS and HBS as described above. · Increases of approximately 20.1% and 17.3% in the cost of aircraft fuel per hour flown for the quarter and nine months ended September 30, 2007, respectively. · Decrease in hull insurance rates effective July 2007 and 2006. 13 Table of Contents Aircraft rental expense increased $837,000, or 15.2%, and $2,294,000, or 14.5%, for the quarter and nine months ended September 30, 2007, respectively, in comparison to the quarter and nine months ended September 30, 2006. Incremental rental expense for 25 leased aircraft added to our fleet, either during or subsequent to the nine months ended September 30, 2006, totaled $1,302,000 and $3,945,000 in the quarter and nine months ended September 30, 2007, respectively. The increase for new aircraft was offset in part by selling two aircraft and refinancing ten at lower lease rates. Products Division Sales of medical interiors and products increased $1,391,000, or 88.5%, and $1,681,000, or 36.4%, for the quarter and nine months ended September 30, 2007, respectively, compared to 2006. Significant projects in 2007 included production of 27 litter systems for the U.S. Army’s Medical Evacuation Vehicle (MEV) and nine modular medical interior kits for commercial customers. During the third quarter, we also began production of ten Multi-Mission Medevac Systems for the U. S. Army’s HH-60L Black Hawk helicopter. Revenue by product line for the quarter and nine months ended September 30, 2007, respectively, was as follows: · $1,094,000 and $1,645,000 - multi-mission interiors · $1,675,000 and $2,756,000 - modular medical interiors · $193,000 and $1,896,000 - other aerospace products Significant projects in 2006 included continuation of production of eleven HH-60L units and 21 MEV litter systems. The 21 MEV units were completed during the third quarter of 2006. Five modular medical interior kits for commercial customers were completed during the nine months ended September 30, 2006, and six other kits were still in process as of September 30, 2006. Revenue by product line for the quarter and nine months ended September 30, 2006, respectively, was as follows: · $237,000 and $1,798,000 - multi-mission interiors · $1,058,000 and $2,086,000 - modular medical interiors · $276,000 and $732,000 - other aerospace products Cost of medical interiors and products increased $1,045,000, or 116.2%, and $1,715,000, or 72.8%, for the quarter and nine months ended September 30, 2007, respectively, compared to the prior year, due partly to the change in sales volume. The average net margin earned on projects during 2007 was 28.3% for the third quarter and 26.5% for the nine-month period compared to 49.9% for the third quarter and 41.4% for the nine-month period in 2006, primarily due to the change in product mix. General Expenses Depreciation and amortization expense increased $156,000, or 4.8%, and $681,000, or 7.1%, for the quarter and nine months ended September 30, 2007, respectively, compared to 2006, primarily as a result of placing three aircraft totaling $5,862,000 into service and the purchase of new rotable equipment and aircraft interiors. Net gain on disposition of assets for the quarter and nine months ended September 30, 2007, included a gain of approximately $1.2 million from the insurance settlement for one of our helicopters totaled in an accident during the third quarter. Litigation settlement of $1,417,000 recorded during the quarter ended September 30, 2006, was the net amount received in settlement of a lawsuit we filed against a company related to the fatal crash of one of our helicopters in September 2002. The amount recorded was net of attorney fees and was related primarily to revenue lost in the Nevada CBS program during the period following the accident. General and administrative (G&A) expenses increased $2,520,000, or 24.4%, and $7,390,000, or 24.5%, for the quarter and nine months ended September 30, 2007, respectively, compared to 2006. G&A expenses include executive management, accounting and finance, billing and collections, information services, human resources, aviation management, pilot training, dispatch and communications, and program administration. G&A expenses for the quarter and nine months ended September 30, 2007, included stock compensation expense of $339,000 and $1,404,000 related to the grant of stock options, compared to $104,000 and $262,000 of stock compensation expense in the quarter and nine months ended September 30, 2006. We also increased staffing in our Information Services department to support scheduled systems upgrades and in CBS program administration, particularly in the southeast region, to manage the growth of operations. G&A expenses were 12.7% and 13.7% of revenue for the quarter and nine months ended September 30, 2007, respectively, compared to 11.4% and 12.5% of revenue for the quarter and nine months ended September 30, 2006, respectively. 14 Table of Contents Interest expense decreased $353,000, or 23.2%, and $439,000, or 10.1%, in the quarter and nine months ended September 30, 2007, respectively, compared to 2006, primarily as a result of regularly scheduled payments of long-term debt and decreased borrowings against our line of credit. The average balance outstanding against the line was approximately $4.0 million and $10.0 million during the three and nine months ended September 30, 2007, respectively, compared to $20.0 million and $14.9 million during the three and nine months ended September 30, 2006, respectively. Loss on early extinguishment of debt for the quarter and nine months ended September 30, 2007, totaled $757,000 and related to the refinancing of $21.8 million in term loans and our line of credit in September 2007. We wrote off approximately $645,000 in debt origination costs related to the term loans and line of credit and paid a prepayment penalty and other related costs of $112,000 to the lenders. Income tax expense was $7,838,000 and $16,039,000 in the quarter and nine months ended September 30, 2007, respectively, compared to $6,446,000 and $10,845,000 in the quarter and nine months ended September 30, 2006, respectively. The effective tax rate was approximately 41% for 2007, compared to approximately 40% for 2006. The higher effective tax rate in 2007 is the result of an increase in certain permanent book-tax differences. LIQUIDITY AND CAPITAL RESOURCES Our working capital position as of September 30, 2007, was $96,643,000, compared to $92,032,000 at December 31, 2006. Net trade receivables increased $9,756,000 consistent with increased revenue for the CBS and HBS divisions and increased net reimbursement for CBS operations. These effects were offset in part by a decrease in days’ sales outstanding (DSO’s) for CBS operations, measured by comparing net revenue for the annualized previous 3-month period to outstanding open net accounts receivable, from 126 days at December 31, 2006, to 107 days at September 30, 2007. The increased collections indicated by the improvement in DSO’s allowed us to significantly reduce the balance against our line of credit as of September 30, 2007, and to increase our cash position. Receivables for refundable income taxes of $4,898,000 at December 31, 2006, were either received during the nine-month period or offset by estimated income taxes payable for 2007 operations, resulting in a liability of approximately $1,954,000 as of September 30, 2007. Sources and Uses of Cash We had cash and cash equivalents of $10,477,000 as of September 30, 2007, compared to $4,219,000 at December 31, 2006. Cash generated by operations in the nine months ended September 30, 2007, totaled $31,838,000 compared to $2,822,000 in 2006. Net receivable balances increased $7,030,000 in 2007 compared to $23,904,000 in 2006, reflecting the change in receivables for refundable income taxes, and a decrease in DSO’s, as described above. Cash used by investing activities totaled $11,878,000 in 2007 compared to $11,525,000 in 2006. Equipment acquisitions in 2007 included a $1.5 million aircraft, as well as medical interior and avionics installations and information systems hardware and software. We also paid approximately $1.2 million in deposits for future aircraft purchases and $1.9 million related to the purchase of certain business assets from air medical service providers in Florida and South Carolina. In 2007 we also sold two aircraft for total proceeds of approximately $1.5 million and received an insurance settlement of approximately $3.0 million for one of our helicopters totaled in an accident. Equipment acquisitions in 2006 consisted primarily of two used aircraft for a total of approximately $2.1 million and information systems hardware and software, as well as medical interior and avionics installations. In 2006, we received $1.5 million from the sale of land and buildings which had previously served as the headquarters for Rocky Mountain Holdings, LLC, prior to the acquisition by the Company in 2002. 15 Table of Contents Financing activities used $13,702,000 in 2007 compared to generating $9,290,000 in 2006. The primary use of cash in both 2007 and 2006 was regularly scheduled payments of long-term debt and capital lease obligations. In 2006 these payments were offset by draws against our line of credit and proceeds from the issuance of common stock upon the exercise of stock options. In 2007 we paid down our line of credit balance by $11,135,000 and used $25 million of term loan proceeds to repay $21.8 million in term loans with another lender, as described below. Debt issuance costs of $618,000 were primarily associated with the new term loans. In March 2007, we originated a note payable of $1,573,000 with interest at 6.99% to finance the purchase of an aircraft which was previously leased under an operating lease agreement. The note is payable through March 2017. In September 2007, we entered into a Revolving Credit, Term Loan, and Security Agreement (Loan Agreement) which provides commitments for up to $50 million of revolving loans and up to $50 million of term loans. Proceeds from $25 million of term loans were used to refinance $28.8 million of outstanding obligations with another lender. In October 2007, an additional borrowing of $25 million in term loans under the Loan Agreement was used to fund the acquisition of FSS Airholdings, Inc. Base Rate loans (as defined) bear interest at the greater of (i) prime or (ii) the federal funds rate plus 0.5%. The interest rate for LIBOR Rate loans (as defined) is generally the LIBOR rate plus 1.5% to 2.5%. The Loan Agreement requires us to comply with various covenants and financial ratios. As of September 30, 2007, we were in compliance with the covenants of the Loan Agreement. Quarterly principal payments of $1,785,000 on term loans commence June 30, 2008. The maturity date for the Loan Agreement is September 2012. OUTLOOK FOR 2007 The statements contained in this Outlook are based on current expectations. These statements are forward-looking, and actual results may differ materially. We undertake no obligation to update any forward-looking statements. Community-Based Services In 2007 we entered into a contract with FEMA to support its disaster recovery efforts as needed. During the third quarter of 2007, we mobilized thirteen aircraft to respond to the threat posed by Hurricane Dean in Texas. In the nine months ended September 30, 2007, we acquired certain business assets from air medical service providers in Florida and South Carolina, resulting in the addition of four new base locations, and opened seven other new CBS bases. At the end of June 2007, our contract with the State of Mississippi to provide air medical transportation services in Gulfport, Mississippi, expired. During the third quarter of 2007, one of our HBS customers converted to CBS operations. CBS flight volume at all other locations during 2007 is expected to be consistent with historical levels, subject to seasonal, weather-related fluctuations. We increased prices for our CBS operations an average of approximately 7% effective January 1, 2007, and approximately 5% effective July 8, 2007. Hospital-Based Services Fifteen hospital contracts are due for renewal in 2007; five have been renewed for terms ranging from one to three years, one converted to CBS operations during the third quarter, and one has opted to contract with another provider upon contract expiration in the fourth quarter. We made the decision not to renew one contract, which provided for risk-sharing with a hospital customer, when it expired in the third quarter. Contract negotiations with all other customers whose contracts expire in 2007 are in process. We began rotor wing operations under a new three-year contract in Oregon during the second quarter of 2007 and under a new three-year contract in Texas in the third quarter. During the fourth quarter we began operations under a new three-year contract which includes four aircraft in Pennsylvania. We expect 2007 flight activity for continuing hospital contracts to remain consistent with historical levels. 16 Table of Contents Products Division As of September 30, 2007, four commercial medical interiors and a design contract with the U.S. Army for an upgraded HH-60M multi-mission interior were in process. In the third quarter the division also began production of ten HH-60L units. In the fourth quarter, the division received orders for two additional commercial medical interiors and fifty MEV units, as well as a contract to perform design work for an interim medical system for the U.S. Army. Deliveries under all contracts in process are expected to be completed by early 2009, and remaining revenue is estimated at $10.8 million. In the third quarter, the division entered into a long-term agreement with American Eurocopter, LLC (AEC) to provide their single-engine emergency medical services customers with medical interiors, avionics and airframe modifications, and equipment. Under the terms of this agreement, AEC customers that select a single-engine aircraft will be offered Products Division’s services and products by AEC. There is no assurance that the agreement will result in any orders for the division’s services or products. As of September 30, 2006, the revenue remaining to be recognized on medical interiors and other products in process was estimated at $2.5 million. The current U.S. Army Aviation Modernization Plan defines a requirement for 180 HH-60M Multi-Mission Medevac units in total over an unspecified number of years and has funding for 44 units, in addition to the 49 units we have already completed or have in process, to be delivered by 2012. The M Model is the new model of the Black Hawk helicopter, replacing the HH-60L. There is no assurance that orders for additional units will be received in future periods. All Segments On October 1, 2007, we acquired 100% of the outstanding common stock of FSS Airholdings, Inc., the parent company of CJ Systems Aviation Group, Inc. (CJ), for a cash purchase price of $25.0 million. The purchase price was financed through $25 million of additional borrowing under the Loan Agreement. At closing, we also repaid $10.3 million of CJ’s long-term debt, including the outstanding balance against CJ’s line of credit. CJ provides air medical transport services throughout the United States under both the community-based and hospital-based service delivery models, utilizing a fleet of more than 113 helicopters and fixed-wing aircraft. There can be no assurance that we will successfully integrate CJ operations into our CBS and HBS divisions, continue to maintain flight volume or current levels of collections on receivables for CBS operations, successfully complete planned expansions of CBS and HBS operations, renew operating agreements for our HBS operations, or generate new profitable contracts for the Products Division. Based on the anticipated levels of HBS and CBS flight activity and the projects in process for the Products Division, we expect to generate sufficient cash flow to meet our operational needs throughout the remainder of 2007. We also have approximately $45,010,000 in borrowing capacity available under our revolving credit facility as of September 30, 2007. CRITICAL ACCOUNTING POLICIES Our consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates our estimates and judgments, including those related to revenue recognition, deferred income taxes, and depreciation and residual values. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Management believes the following critical accounting policies affect its more significant judgments and estimates used in the preparation of our consolidated financial statements. 17 Table of Contents Revenue Recognition Fixed flight fee revenue under our operating agreements with hospitals is recognized monthly over the terms of the agreements. Flight revenue relating to patient transports is recognized upon completion of the services and is recorded net of provisions for contractual discounts and estimated uncompensated care.Both provisions are estimated during the period the related services are performed based on historical collection experience and any known trends or changes in reimbursement rate schedules and payer mix. The provisions are adjusted as required based on actual collections in subsequent periods. We have from time to time experienced delays in reimbursement from third-party payers. In addition, third-party payers may disallow, in whole or in part, claims for reimbursement based on determinations that certain amounts are not reimbursable under plan coverage, determinations of medical necessity, or the need for additional information. Laws and regulations governing the Medicare and Medicaid programs are very complex and subject to interpretation. We also provide services to patients who have no insurance or other third-party payer coverage. There can be no guarantee that we will continue to experience the same collection rates that we have in the past. If actual future collections are more or less than those projected by management, adjustments to allowances for contractual discounts and uncompensated care may be required. Based on related flight revenue for the nine months ended September 30, 2007, a change of 100 basis points in the percentage of estimated contractual discounts and uncompensated care would have resulted in a change of approximately $3,755,000 in flight revenue. Revenue related to fixed fee medical interior and products contracts is recorded as costs are incurred using the percentage of completion method of accounting. We estimate the percentage of completion based on costs incurred to date as a percentage of an estimate of the total costs to complete the project. Losses on contracts in process are recognized when determined. If total costs to complete a project are greater or less than estimated, the gross margin on the project may be greater or less than originally recorded under the percentage of completion method. Deferred Income Taxes In preparation of the consolidated financial statements, we are required to estimate income taxes in each of the jurisdictions in which we operate. This process involves estimating actual current tax exposure together with assessing temporary differences resulting from differing treatment of items, such as depreciable assets, for tax and accounting purposes. These differences result in deferred tax assets and liabilities, which are included in the consolidated balance sheets. We then assess the likelihood that deferred tax assets will be recoverable from future taxable income and record a valuation allowance for those amounts we believe are not likely to be realized. Establishing or increasing a valuation allowance in a period increases income tax expense. We consider estimated future taxable income, tax planning strategies, and the expected timing of reversals of existing temporary differences in assessing the need for a valuation allowance against deferred tax assets. In the event we were to determine that we would not be able to realize all or part of our net deferred tax assets in the future, an adjustment to the valuation allowance would be charged to income in the period such determination was made. Likewise, should we determine that we would be able to realize our deferred tax assets in the future in excess of our net recorded amount, an adjustment to the valuation allowance would increase income in the period such determination was made. The effect on deferred income tax assets and liabilities of a change in statutory tax rates applicable to the Company is also recognized in income in the period of the change. Depreciation and Residual Values In accounting for long-lived assets, we make estimates about the expected useful lives, projected residual values and the potential for impairment. Estimates of useful lives and residual values of aircraft are based upon actual industry experience with the same or similar aircraft types and anticipated utilization of the aircraft. Changing market prices of new and used aircraft, government regulations and changes in our maintenance program or operations couldresult in changes to these estimates. Long-lived assets are evaluated for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of long-lived assets is measured by a comparison of the carrying amount of an asset to future net cash flows expected to be generated by the asset. 18 Table of Contents Item 3. Quantitative and Qualitative Disclosures about Market Risk Market risk is the potential loss arising from adverse changes in market rates and prices, such as foreign currency exchange and interest rates. All of our sales and related receivables are payable in U.S. dollars. We are subject to interest rate risk on our debt obligations and notes receivable, some of which have fixed interest rates, except $4,200,000 outstanding against the line of credit and $25,778,000 in notes payable. Based on the amounts outstanding at September 30, 2007, the annual impact of a change of 100 basis points in interest rates would be approximately $300,000. Interest rates on these instruments approximate current market rates as of September 30, 2007. Periodically we enter into interest rate risk hedges to minimize exposure to the effect of an increase in interest rates. As of September 30, 2007, we were party to one interest rate swap agreement. The swap agreement provides that we will pay a 3.62% fixed interest rate on $777,000 of notional principal and receive a floating interest rate (LIBOR plus 2.50%) on the same amount of notional principal from the counterparty. Item 4. Controls and Procedures DISCLOSURE CONTROLS AND PROCEDURES We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted to the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified by the Commission’s rules and forms, and that information is accumulated and communicated to management, including the principal executive and financial officers (referred to in this report as the Certifying Officers), as appropriate to allow timely decisions regarding required disclosure. Management, under the supervision and with the participation of the Certifying Officers, evaluated the effectiveness of disclosure controls and procedures as of September 30, 2007, pursuant to Rule 13a-15(b) under the Exchange Act. Based on that evaluation, the Certifying Officers have concluded that, as of September 30, 2007, our disclosure controls and procedures were effective. CHANGES IN INTERNAL CONTROL OVER FINANCIAL REPORTING There were no significant changes in our internal control over financial reporting that occurred during the most recently completed fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 19 Table of Contents PART II: OTHER INFORMATION Item 1. Legal Proceedings Not Applicable Item 1A. Risk Factors There have been no material changes in our risk factors as disclosed in our annual report on Form 10-K for the year ended December 31, 2006, except as noted below: CJ Integration - On October 1, 2007, we acquired 100% of the outstanding common stock of FSS Airholdings, Inc., the parent company of CJ. While CJ is engaged in the same lines of business as Air Methods, it has operated in different geographic areas and under different procedures and protocols. As with any large acquisition, a significant effort is required to assimilate the operations, financial and accounting practices, and MIS systems, and to integrate key personnel from the acquired business. This acquisition may cause disruptions in our operations and divert management's attention from day-to-day operations. We may not realize the anticipated benefits of this acquisition, profitability may suffer due to acquisition-related costs or unanticipated liabilities, and our stock price may decrease if the financial markets consider the acquisition to be inappropriately priced. Item 2. Changes in Securities Not Applicable Item 3. Defaults upon Senior Securities Not Applicable Item 4. Submission of Matters to a Vote of Security Holders The 2007 Annual Meeting of Stockholders was held on August 8, 2007. At the meeting, Messrs.George W. Belsey, C. David Kikumoto, and Major General Carl H. McNair, Jr. (Ret.) were elected to Class I directorships. Voting results were as follows: TotalVoteFor EachDirector TotalVote WithheldFrom EachDirector George W. Belsey 10,271,473 518,522 C. David Kikumoto 10,272,019 517,976 MG Carl H. McNair, Jr. (Ret.) 9,276,390 1,513,605 Following the meeting, Ralph J. Bernstein; Samuel H. Gray; Lowell D. Miller, Ph. D.; Morad Tahbaz; Paul H. Tate; and Aaron D. Todd continued to serve as directors. Item 5. Other Information Not Applicable Item 6. Exhibits 31.1 Chief Executive Officer Certification adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Chief Financial Officer Certification adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32 Certification adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 20 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AIR METHODS CORPORATION Date:November 9, 2007 By \s\Aaron D. Todd Aaron D. Todd Chief Executive Officer (Principal Executive Officer) Date:November 9, 2007 By \s\Trent J. Carman Trent J. Carman Chief Financial Officer (Principal Financial Officer) Date:November 9, 2007 By \s\Sharon J. Keck Sharon J. Keck Chief Accounting Officer (Principal Accounting Officer) 21
